DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephonic interview with Applicant’s representative, Brett A. Schenck (Reg. No. 35,347) on or about May 19, 2022.

11. (currently amended) A computer-implemented method for providing notifications and communication to a patient based on a first scheduled visit to a healthcare services facility, the method comprising the following operations performed by at least one computer processor:
		a) receiving information related to the first scheduled visit to the healthcare services facility, wherein a mobile device is associated with the patient;
		b) storing the information related to the first scheduled visit to the healthcare services facility in a data store;
		c) sending a first notification to or retrieving the first notification from the mobile device, wherein the first notification includes information about the first scheduled visit and is based upon the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient and one of or any combination of: the medical history of the patient, the insurance network of the patient, where the patient lives and works, price information of the healthcare service being performed for the patient, preferences of the patient, the knowledge and skill and self-confidence of the patient to manage healthcare
	d) outputting the first notification to the mobile device; 
	e) determining whether the patient has read the first notification;
	f) receiving information related to a second scheduled visit of the patient to the healthcare services facility;
	g) sending a second notification to or retrieving the second notification from the mobile device, wherein the second notification includes information about the second scheduled visit and is based upon the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient, wherein the second notification includes more or less information based on determining whether the patient has read the first notification; and
	h) outputting the second notification to the mobile device.

25. (currently amended) A non-transitory computer-readable storage medium storing executable instructions for providing notifications and communication to a patient based on a first scheduled visit to a healthcare services facility that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least:
	a) receive information related to the first scheduled visit to the healthcare services facility, wherein a mobile device is associated with the patient;
	b) store the information related to the first scheduled visit to the healthcare services facility in a data store;
	c) send a first notification to or retrieving the first notification from the mobile device, wherein the first notification includes information about the first scheduled visit and is based upon the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient and one of or any combination of: the medical history of the patient, the insurance network of the patient, where the patient lives and works, price information of the healthcare service being performed for the patient, preferences of the patient, the knowledge and skill and self-confidence of the patient to manage healthcare, and the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient;
	d) output the first notification to the mobile device;
	e) determine whether the patient has read the first notification;
	f) receive information related to a second scheduled visit of the patient to the healthcare services facility;
	g) send a second notification to or retrieving the second notification from the mobile device, wherein the second notification includes information about the second scheduled visit and is based upon the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient, wherein the second notification includes more or less information based on determining whether the patient has read the first notification; and
	h) output the second notification to the mobile device.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method and non-transitory computer-readable storage medium for providing notifications and communication to a patient based on a first scheduled visit to a healthcare services facility, the method comprising the following operations performed by at least one computer processor: a) receiving information related to the first scheduled visit to the healthcare services facility, wherein a mobile device is associated with the patient; 	b) storing the information related to the first scheduled visit to the healthcare services facility in a data store; c) sending a first notification to or retrieving the first notification from the mobile device, wherein the first notification includes information about the first scheduled visit and is based upon the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient and one of or any combination of: the medical history of the patient, the insurance network of the patient, where the patient lives and works, price information of the healthcare service being performed for the patient, preferences of the patient, the knowledge and skill and self-confidence of the patient to manage healthcare; d) outputting the first notification to the mobile device; e) determining whether the patient has read the first notification; f) receiving information related to a second scheduled visit of the patient to the healthcare services facility; g) sending a second notification to or retrieving the second notification from the mobile device, wherein the second notification includes information about the second scheduled visit and is based upon the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient, wherein the second notification includes more or less information based on determining whether the patient has read the first notification; and h) outputting the second notification to the mobile device, as recited in independent claims 11 and 25, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was “How geofencing technology complements patient care”, Anwer Sadath, 03/29/2016, https://www.linkedin.com/pulse/how-geofencing-technology-complements-patient-care-anwer-sadath which discloses “Picture this -a patient enters the geofenced area. They receive a push notification asking them whether they are visiting the facility to seek treatment for themselves. If the answer is no (i.e. they are visiting or accompanying someone else who is seeking treatment) no further push notifications will be triggered. If yes, the app then directs patients to an online form which they can access via their smartphones.”) (1st paragraph under section “How will it benefit patients and hospitals?”).  Sadath however fails to teach or suggest a method and non-transitory computer-readable storage medium for providing notifications and communication to a patient based on a first scheduled visit to a healthcare services facility, the method comprising the following operations performed by at least one computer processor: a) receiving information related to the first scheduled visit to the healthcare services facility, wherein a mobile device is associated with the patient; b) storing the information related to the first scheduled visit to the healthcare services facility in a data store; c) sending a first notification to or retrieving the first notification from the mobile device, wherein the first notification includes information about the first scheduled visit and is based upon the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient and one of or any combination of: the medical history of the patient, the insurance network of the patient, where the patient lives and works, price information of the healthcare service being performed for the patient, preferences of the patient, the knowledge and skill and self-confidence of the patient to manage healthcare; d) outputting the first notification to the mobile device; e) determining whether the patient has read the first notification; f) receiving information related to a second scheduled visit of the patient to the healthcare services facility; g) sending a second notification to or retrieving the second notification from the mobile device, wherein the second notification includes information about the second scheduled visit and is based upon the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient, wherein the second notification includes more or less information based on determining whether the patient has read the first notification; and h) outputting the second notification to the mobile device.  Moreover, the missing claimed elements from Sadath are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiment in the Sadath disclosure because it is not an obvious variation of Sadath to send a second notification to or retrieve the second notification from the mobile device, wherein the second notification includes information about the second scheduled visit and is based upon the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient, wherein the second notification includes more or less information based on determining whether the patient has read the first notification.  Therefore, these features are not obvious because none of the prior art teaches or suggest a method and non-transitory computer-readable storage medium for providing notifications and communication to a patient based on a first scheduled visit to a healthcare services facility, the method comprising the following operations performed by at least one computer processor: a) receiving information related to the first scheduled visit to the healthcare services facility, wherein a mobile device is associated with the patient; 	b) storing the information related to the first scheduled visit to the healthcare services facility in a data store; c) sending a first notification to or retrieving the first notification from the mobile device, wherein the first notification includes information about the first scheduled visit and is based upon the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient and one of or any combination of: the medical history of the patient, the insurance network of the patient, where the patient lives and works, price information of the healthcare service being performed for the patient, preferences of the patient, the knowledge and skill and self-confidence of the patient to manage healthcare; d) outputting the first notification to the mobile device; e) determining whether the patient has read the first notification; f) receiving information related to a second scheduled visit of the patient to the healthcare services facility; g) sending a second notification to or retrieving the second notification from the mobile device, wherein the second notification includes information about the second scheduled visit and is based upon the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient, wherein the second notification includes more or less information based on determining whether the patient has read the first notification; and h) outputting the second notification to the mobile device, as recited in independent claims 11 and 25, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626